[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant. At this hearing in damages the court finds that the plaintiff suffered damages as follows:
 Principal: $5,283.14
plus court costs.
Therefore, judgment may enter for the plaintiff and against the defendant, Dominga Gonzalez, as set out above. Further, that the defendant make weekly payments of $25.00 until the total sum plus costs is paid to the plaintiff.
Kremski, J.T.R.